MEMORANDUM.
The Appellate Division order should be affirmed.
Defendant Michael Johnson appeals from the Appellate Division order affirming two judgments of conviction and sentence. On the facts of this case, assuming without deciding that the trial court erroneously denied defendant's motion to suppress, any such error was harmless (see People v. Crimmins, 36 N.Y.2d 230, 367 N.Y.S.2d 213, 326 N.E.2d 787 [1975] ). Defendant's other claims of trial error and prosecutorial misconduct are without merit (see CPL 240.50 ; People v. Almodovar, 62 N.Y.2d 126, 133, 476 N.Y.S.2d 95, 464 N.E.2d 463 [1984] ; People v. Davis, 58 N.Y.2d 1102, 1104, 462 N.Y.S.2d 816, 449 N.E.2d 710 [1983] ).
Order affirmed, in a memorandum.
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.